DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 6/24/22.

Election/Restrictions
Applicant’s election without traverse of species 1, figs 3a, 4a, 5a, 6a, 8a and 9a in the reply filed on 6/24/22 is acknowledged.
Applicant recites that the elected species reads in claims 1-6 and 9-13. However, as to claim 9, the claim requires a third circuit, and as described in paragraph 76, the third circuit is drawn to the non-elected species of 3b. Therefore, the claim will not be included in the election.

Specification
The abstract of the disclosure is objected to because of the phrase “present disclosure”. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11 and 12 requires that a sensing signal generated by a touch sensing device can be used to drive the handle between the deployed position and the retracted position and that a controller drive the handle according to the sensing signal.
At the instant, the limitation is indefinite.
First, since the movement claimed is “between the deployed position and the retracted position”, it is unclear how the handle is already in the deployed position, since it does not move by itself.
Second, as claimed the only thing you need is a controller and a sensing signal to move the handle between the deployed and the retracted position. There is no basis for that in the application. As described, the handle system requires a reset spring in order to move the handle back to the retracted position. Correction is required.

Claim 3 requires that the controller is configured to control locking of ta vehicle according to the sensing signal. At the instant, the limitation is indefinite as claimed. Claim 3 depends from claim 1, which requires a sensing signal to move the handle body from the deployed position to the retracted position. In order to perform the locking function, the sensing signal, meaning the inner and outer simultaneously touched, is ceased and that the handle is returned to the retracted position. Correction is required. 
Claim 5 requires that the controller is configured to drive the handle body from the deployed to the retracted position when the outer and inner sensing signal are received, and then cease. 
At the instant, the limitation is indefinite.
First, it is unclear why there is an inner sensing signal, since there is no function in the claim.
As described, the user will touch the handle body so that the controller and the actuator will drive the handle body from the retracted position to the deployed position. 
Then the user simultaneously will contact both, the outer and inner sensing signal, so as to perform the unlatching function. After, the user will no longer in contact with the sensing signals, ceasing the function. Then, the controller, with the actuator and a reset spring will allow the moving to the retracted position. 
Therefore, in order to continue with the examination, the claim will be interpreted as mentioned above. Correction is required.

Claim 12 requires a method of controlling a handle body. As previously mentioned above, the controller alone does not perform the step of controlling deployment of the handle body. It requires an actuator.
Also, how you control a handle body? This is not “controlling”, this is actually a method of moving as handle body. 
Also, as previously mentioned above with respect to claim 5, there is no function of the inner sensing signal. Also, the outer and inner signals have to be simultaneously operated. 
And, as mentioned above, the user will no longer in contact with the sensing signals, ceasing the function. Then, the controller, with the actuator and a reset spring will allow the moving to the retracted position. 

Claim 12 is also indefinite since the claim requires generating an outer and inner signal but how, since there is no sensing member claimed. The signal is not generated by itself. 

Therefore, in order to continue with the examination, claim 12 (and same for claim 5) will be examined as follows:
-A method for operating a handle body of a vehicle, comprising the following step:
providing an outer-side sensor at an outer-side of the handle body and generating an outer-side sensing signal when the outer-side surface of the handle body is touched;
providing an actuating system operationally connected to the handle body, the actuating system configured to operate and move from a retracted position toward a deployed position 
providing an inner-side sensor at an inner-side of the handle body and generating an inner-side sensing signal when the inner-side surface of the handle body is touched, simultaneous operation of the inner-side sensor and the outer-side sensor allows unlocking of the vehicle; 
ceasing the outer-side sensing signal and the inner-side sensing signal causing the actuating system and a reset spring to automatically return the handle body toward the retracted position; 
locking the door when the handle body is detected in the retracted position and 
Correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 9,605,452 to Yoshino et al (Yoshino).

    PNG
    media_image1.png
    814
    829
    media_image1.png
    Greyscale

Yoshino discloses a handle system (10) for a vehicle that comprises a handle body (11) having a deployed position and a retracted position; a touch sensing device (13) connected to the handle body and being capable of generating a sensing signal in response to a touch on the handle body, wherein the sensing signal can be used to activate an actuator (50) to drive the handle body between the deployed position and the retracted position; and a controller (CT) configured to activate the actuator to drive the handle body according to the sensing signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,605,452 to Yoshino et al (Yoshino) in view of US Pat Application Publication No 20160222702 to Koizumi et al (Koizumi). 
With respect to claim 3, Yoshino fails to disclose that the controller is configured to control locking of ta vehicle according to the sensing signal.

    PNG
    media_image2.png
    944
    1866
    media_image2.png
    Greyscale

Koizumi teaches that it is well known in the art to provide a controller (62) that is configured to control locking of ta vehicle according to the sensing signal (form sensor 38, 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the controller described by Yoshino to lock the door, as taught by Koizumi, in order to automatically lock.

With respect to claim 4, in combination, Yoshino, as modified by Koizumi, will teach that the touch sensing device will comprise an inner and an outer side sensing circuit and that the controller will generate according to one or more of the sensing signals, a control signal to which the handle body is driven. 
Koizumi further teaches that the sensing circuit are capacitance sensors, each having a measurement circuit and processor

Allowable Subject Matter
Claim 12, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 13 will also be allowed since the claim depends from claim 12.
Claim 5, with the same interpretation as in claim 12, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 15, 2022.